Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 05/09/2022 with respect to claims 1-8 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“Each of independent claims 1 and 5 recites the width of the features is along a first horizontal direction and the length is along a second horizontal direction, with the plugs and intervening material alternating along the second horizontal direction. Peng is indicated as being relied upon as disclosing features 562 and 563 having a width and a length along a first (vertical width (shown as a horizontal direction in the annotated Figure 2E) direction and being separated by a trench, with conductive plugs 70 alternating with intervening silicon nitride along the first direction within the trench. 
Applicant notes that the two horizontal directions indicated by the Examiner in annotated Fig. 2E (Action at page 2) are, in fact, parallel to each other and therefore are NOT orthogonal relative to each other. Further, materials 70 and 68 alternate along the first direction as defined by the Examiner. Accordingly, Peng does not support the Examiner's position and does not disclose or suggest the recited configuration. Nor do either of the two cited secondary references, considered in combination with Peng, contribute toward overcoming this deficiency. Accordingly, independent claims 1 and 5 are not anticipated or rendered obvious and are allowable.”, page 5.


    PNG
    media_image1.png
    712
    1276
    media_image1.png
    Greyscale

The Examiner respectfully submits that Peng teaches the features being first and second lines having a line width defined along a first horizontal direction ([FHD], FIG. 2E [as shown above], note that the line width is pointing toward the page with 90° angle) between the outer sidewalls and a length extending along a second horizontal direction [SHD] that is orthogonal to the width (point toward the page, note that this element is mislabel per previous office action); the gap being a trench extending along the second horizontal direction [SHD]
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/           Primary Examiner, Art Unit 2894